Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1 is allowable is because the closest prior art of record, US 2007/0299950 by Kulkarni, fails to teach or fairly suggest either alone or in combination with the prior art of record a communications node of a multi-node communications network includes a controller configured to designate a clustering status of the communications node as a clusterhead node status; identify a cluster of one or more neighbor communications nodes communicatively coupled with the communications node by transmitting, via the communications interface, one or more hello messages, each hello message including 1) a unique node identifier corresponding to the communications node and 2) the clustering status; determining at least one routing status associated with a route from the communications node to one or more additional communications nodes of the multi node communications network by transmitting, via the communications interface, at least one routing status message to the one or more additional communications nodes via the cluster of one or more neighbor communications nodes.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2002/0018448 teaches selecting a clusterhead for the node responsive to the largest node identifier and the smallest node identifier using a set of predefined rules. The nodes within the area are then linked with the selected clusterhead.
US 2019/0251848 teaches when joining a cluster, each incoming autonomous vehicle may be required to first listen to at least a full period of discovery beacons before deciding whether to be a cluster head or follow a specific signal from a cluster head. 
US 2003/0151513 teaches a cluster network and a sensor/actuator network arranged in a hierarchical manner with the cluster head network. The cluster head network includes at least one cluster head and the sensor/actuator network includes a plurality of sensor/actuator nodes arranged in a plurality of node levels

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466